—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 2, 1999, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant, employed by a corrugated box manufacturer, signed an agreement in lieu of being discharged which stated that claimant would be terminated in the future if he failed to directly notify his employer if he intended on being absent. On August 12, 1998 claimant failed to notify his employer regarding his absence from work. Claimant reportedly called in the following day and, thereafter, returned to work with a note from a doctor, dated August 14, 1998. Claimant was immediately discharged by his employer for violating the agreement. In our view, substantial evidence supports the Unemployment Insurance Appeal Board’s ruling that claimant was disqualified from receiving benefits due to his misconduct (see, Matter of Prior [Commissioner of Labor], 254 AD2d 669). It is well established that unauthorized absences from one’s employment, after having received warnings, properly constitutes misconduct (see, Matter of Scott [Hudacs], 205 AD2d 811). Although claimant contends that he had a physician’s note excusing his absence, the date discrepancy on the note merely created a credibility issue for the Board to resolve (see, Matter of Rodriguez [Commissioner of Labor], 257 AD2d 827).
Cardona, P. J., Crew III, Spain, Graffeo and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.